ORDER GRANTING JOINT MOTIONS TO DISMISS AND TO REMOVE ORAL ARGUMENT FROM COURTS CALENDAR
On February 21, 2006, this Court granted a petition to transfer this appeal from the Indiana Court of Appeals to this Court. On February 28, 2006, the parties, by counsel, filed a "Joint Motion To Dismiss," reporting they had settled the dispute between them and requesting dismissal of this appeal with each party to bear its own costs, expenses, and attorney fees. On March 2, 2006, the parties, by counsel, filed a "Joint Motion To Remove Oral Argument From Court's Calendar Pending Ruling On Joint Motion To Dismiss."
Being duly advised, the Court GRANTS both Joint Motions and ORDERS this appeal be dismissed. The Court of Appeals opinion in this case, Kahlo Jeep Chrysler Dodge v. DaimlerChrysler Motors Co., LLC, 885 NB.2d 526 (Ind.Ct.App.2005), remains vacated and shall be held for naught. See Appellate Rule 58(A).
The Court directs the Clerk to send copies of this order to all counsel of record and to West Group for publication in the bound volumes of this Court's decisions.
All Justices concur, except SHEPARD, C.J., who did not participate in consideration of the Joint Motions.